Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
Claims 21-22, 24-26 and 28-30 are pending; claims 1-20, 23 and 27 have been canceled and claim 30 has been newly added.

 Response to Amendment
Regarding the 35 USC 103 rejection based on Kiani US 2003/00225323 A1 and Fadem et al. US 2005/0280531 A1, the Applicant’s arguments have been fully considered but are moot in view of new grounds of rejections as necessitated by the current claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson US 2010/0063438 A1 in view of Ramsden et al. US 2003/0055473 A1 (hereinafter “Ramsden”).
Regarding claim 21, Bengtsson discloses a sensor assembly (drug delivery device 100) comprising: 
a reusable portion (reusable assembly 102) that comprises a temperature sensor ([0087:1st sentence] reusable assembly 102 includes sensor elements 151 and 152, wherein 152 includes a skin temperature sensor-thermistor, see [0062, 0064]); and 
a disposable portion (disposable assembly 103) that is removably connectable to the reusable portion (102 and 103 can be assembled and disassembled as shown in Fig.3, [0053]), said disposable portion (103) comprising an adhesive tape (adhesive or conductive gel pads) configured to secure the disposable portion to a skin of a patient ([0091-0093] regarding adhesives on the skin mounting side of the disposable portion 103, also see [0087: 2nd sentence] also including conducting gel), wherein the adhesive tape comprises an opening that is aligned with respect to a position of the temperature sensor on the reusable portion ([0062, 0064]), said opening further configured to receive the temperature sensor and expose the temperature sensor for contacting a measurement site on the skin of the patient ([0087: 2nd sentence] “In this configuration, sensor elements protrudes through openings in the disposable assembly (103) in order to make contact with the skin of the use, or alternatively, via conductive gel pads or other elements which are able to convey relevant signals or parameters in accordance with the selected sensor parameters.” Based on [0087] and [0091-0093], it is understood that the thermistor mentioned in [0064] would be exposed via openings on disposable assembly 103 having to detect skin temperature, and wherein the skin facing side of 103 has adhesives for securing the entire assembly against the skin).  
Bengtsson does not explicitly disclose wherein the temperature sensor including a lead, and wherein the adhesives tape of the disposable portion has openings that is aligned with respect to a position of the lead on the reusable portion, said opening further configured to receive the lead and expose the lead for contacting a measurement site on the skin of the patient.  However, the claim does not explicitly disclose a structure of the recited “lead”, thus it is interpreted by the Examiner as equivalent to a sensor probe of a typical thermistor. Accordingly, Bengtsson would implicitly teach in [0087, 0091-0093], that the openings on the disposable assembly 103 align with the lead (i.e. sensor probe) of the thermistor, so as to allow the lead to detect skin temperature.
Alternatively, Ramsden, a prior art reference in analogous field of wearable monitoring devices including a plurality of exposed thermistor probes attached to different skin locations on the subject’s body with various adhesive disks, see [0056] and also see Fig.5 in which the thermistor probes 110, 111, 112, 114, 116 are leads as illustrated in Fig. 5. Accordingly, Ramsden teaches that thermistors comprises probes/leads; thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify Bengtson’s thermistor to comprise one or more leads in view of Ramsden, which are exposed to the skin via openings on the disassembled portion; the motivation for doing so is such that the exposed sensing lead/probe can operate as expected (Bengtsson: [0087, 0091-0093], Ramsden: [0056]).

Regarding claim 22, Bengtsson in view of Ramsden discloses the sensor assembly of claim 21, wherein the temperature sensor comprises a thermistor.  (Bengtsson: see rejection to claim 21 above, also [0064:1st sentence] skin temperature sensor, i.e. thermistor-based sensor)
Regarding claim 24, Bengtsson in view of Ramsden discloses the sensor assembly of claim 21, wherein the reusable portion (102) further comprises a brain oxygenation sensor. (Bengtsson: [0033: last sentence] oxygen saturation, as for the “brain oxygen saturation” this can be achieved when the sensor is placed on the forehead; also see [0062])
Regarding claim 25, Bengtsson in view of Ramsden discloses the sensor assembly of claim 21, further comprising a connector (Bengtsson: [0086: 3rd sentence] contact points for mating 102 to 103) configured to house electronics for processing sensor data ([0086: last sentence] local microprocessor 120).  
Regarding claim 26, Bengtsson in view of Ramsden discloses the sensor assembly of claim 21, wherein the reusable portion comprises circuitry for wireless transmission of sensor data. (Bengtsson: [0061:2nd to last sentence] wireless communication) 
Regarding claim 28, Bengtsson in view of Ramsden discloses the sensor assembly of claim 21, wherein the reusable portion and disposable portion are flexible. (Bengtsson: see [0092: last 2 sentences] “… the sensor material may be somewhat elastic or the mounting of the sensors 151 and 152 may be arranged so as to be able to flex when mechanical forces act upon one or more of the sensors. An adhesive may be used on the mounting surface of each sensor element in order to secure optimal contact between the individual sensor elements and the skin surface.” Also see [0093] which discloses “flexible basepad”, “flexible cushion”)
Regarding claim 29, Bengtsson in view of Ramsden discloses a patient monitoring system (Bengtsson: Fig. 1B), said patient monitoring system comprising a sensor assembly according to Claim 21 (see rejection to claim 1. Bengtsson discloses sensor assembly 100 comprising a thermistor with lead based on modification with Ramsden), wherein the patient monitoring system further comprises an optical sensor (Bengtsson: [0033: last sentence, 0062] blood oxygen sensor is an optical sensor)
Regarding claim 30, Bengtsson in view of Ramsden sensor assembly of Claim 21, wherein the disposable portion (103) includes a plurality of electrodes. (Bengtsson: [0086: 1st sentence] “…the drug delivery device 100 may include a disposable assembly 103 having a hollow needle 113, four skin contact electrodes 151 each having an interior part 154 protruding through openings in the disposable assembly 103”)

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY X JIAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
August 26, 2022